Citation Nr: 0519343	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for heachaches.

3.  Entitlement to service connection for disabilities 
resulting from gunshot wounds to the head and right leg.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for service connection for a lung disability resulting from 
exposure to chemicals, including Agent Orange, heachaches, 
and for disabilities resulting from gunshot wounds to the 
head and right leg.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in February 2002.  A 
transcript of that hearing has been associated with the 
claims folder.

During the hearing in February 2002, the Veterans Law Judge 
and the veteran determined that the veteran had an implied 
claim for hypertension in his prior correspondence to the RO.  
As such, the Board referrs back the issue of hypertension for 
further adjudication by the RO.


FINDINGS OF FACT

1.  The veteran's lung disability, to include chronic 
obstructive pulmonary disease (COPD) is not demonstrated to 
be a presumptive residual disease due to exposure to chemical 
herbicides, including Agent Orange, nor is there competent 
medical evidence of a nexus between the veteran's lung 
disability and his period of military service.

2.  There is no competent medical evidence of a nexus between 
the veteran's headaches and his period of military service.

3.  There is no medical evidence of record to establish that 
the veteran incurred gunshot wounds to the head or right leg.


CONCLUSIONS OF LAW

1.  The veteran's lung disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The grant of service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

3.   The grant of service connection for disabilities 
resulting from gunshot wounds to the head and right leg is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2001, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2001 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2001 letter requested the veteran provide 
medical diagnoses of current disabilities, medical evidence 
establishing the claimed residual was related to herbicide 
exposure, evidence of incurrence or aggravation in service 
and medical evidence showing a relationship between the in-
service injuries and current disabilities.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claims (as required 
by 38 C.F.R. § 3.159 (b)), it is determined that the veteran 
is not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his disorders.  There are no 
outstanding records to obtain.  When the veteran has provided 
information about where he was treated for his claimed 
conditions, the VA has obtained said records.  Therefore, for 
all of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2001 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
October 2001 and March 2005, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The veteran served on active duty from January 1968 to 
September 1980.

The veteran's enlistment standard form (SF) 88, dated August 
1967, indicated the veteran's clinical evaluation was normal 
and he was accepted for duty.

In June 1976, December 1976. February 1977, March 1977 and 
October 1979 the veteran was given a physical profile and 
restricted duty for essential hypertension.  

In February 1977, on a SF 88 for profile purposes, the 
examiner noted the veteran had ophthalmoscopic abnormalities 
and had hypertension with temporary profile.  On the SF 93, 
the veteran indicated that he had pain or pressure in his 
chest and high blood pressure.  The examining physician 
indicated that the veteran had hypertension.

In a clinic note dated November 1979, the veteran was treated 
for a headache.

On the veteran's separation SF 88, dated July 1980, the 
examiner noted that the examination was incomplete, but 
marked the veteran's clinical evaluation as normal.  The 
examiner noted that the veteran suffered from chronic 
alcoholism and non-controlled hypertension.  On the veteran's 
SF 93, also dated July 1980, he indicated that he suffered 
from shortness of breath, pain or pressure in the chest, 
palpitation or pounding heart and high blood pressure.  The 
examiner noted that all of the veteran's complaints appeared 
to be due to his existing high blood pressure problem.

The veteran submitted chest x-rays dated March 1999.  The 
report indicated that minimal increased parenchymal densities 
were noted in the right upper lobe.  Changes were probably 
chronic, however, minimal infiltrates could not be completely 
excluded.  Minimal changes were noted in both apical regions 
but the lungs were otherwise clear.  The heart size and bony 
vasculature appeared normal.

Progress notes dated April and May 1999 indicated the veteran 
had been diagnosed with COPD.

In May 1999 the veteran underwent a CT of the thorax.  There 
was no evidence of adenopathy.  Emphysematous changes were 
present in the upper lobes.  In the most dependent portion of 
both right and left lower lobes there was a small zone of 
increased density; probably an artifact rather than being 
true pulmonary infiltrates.  In the upper right lobe there 
was a rather ill-defined patchy area of increased density 
which could be either an acute or chronic infiltrate.  In 
fact, the inferior portion of this infiltrate could have been 
an ill-defined mass lesion.  In the extreme left lung bases 
there were a few ill-defined densities which were more 
suggestive of chronic rather than of acute disease.  No other 
abnormalities were demonstrated.

In June 1999 a CT scan of the veteran's head was performed.  
The ventricular system was in midline and appeared with 
prominence of the cortical sulci over the convexity and also 
the increase in CSF spaces along the cerebellum.  The finds 
were thought to represent a degree of cerebral and cerebellar 
atrophy.  There was no evidence of recent intracerebral bleed 
or midline shift or areas of abnormal enhancement.

The veteran underwent a spirometric study in July 1999.  The 
diagnosis was COPD and the veteran was identified as a 
smoker.

In July 1999 the veteran underwent a CT scan of the thorax.  
No change was noted in the medistinal or hilar areas.  The 
previously questioned density in the right upper lobe showed 
more soft tissue density.  There was a tiny central to 
slightly essentric calcification associated with this.  The 
increased soft tissue was worrisome for malignancy.

In August 1999, the veteran submitted to chest x-rays.  The 
heart was withing range of normal size and moderately 
advanced bilateral COPD changes were demonstrated.  There was 
no radiographic evidence of any active pulmonary disease and 
pulmonary vascularity was normal.  

Later in August 1999 the veteran underwent a CT scan of the 
thorax.  Bilateral COPD changes were present as seen before.  
Minimal pulmonary fibrotic changes at the posterior part of 
the right upper lobe were present, similar to those seen on 
the previous CT scan.  Appearance of the mediastinum and both 
hilar areas was satisfactory.  The presence of any other 
significant abnormality was not suspected.  The examiner's 
impression was that most likely the changes described were 
benign in nature.

A nurse practitioner's note dated October 2001 indicated that 
the veteran was being treated for COPD, asthma and emphysema.  
The note also indicated that the veteran woke up with 
headaches.  He indicated that he took Tylenol, which did not 
help.

The veteran submitted to a VA neurological disorders 
examination in February 2003.  The veteran indicated that he 
had suffered from headaches for the prior 20 years, and that 
his headaches were becoming worse.  He described the pain as 
dull and occasionally waking him at night.  He denied nausea, 
vomiting, numbness and weakness.  H stated that occasionally 
his vision was slightly blurry, affecting his balance.  
Physican examination revealed the veteran had some difficulty 
getting on his toes, heels and tandem.  CN II-XII intact.  
Discs were sharp, there was no nystagmus, motor was 5/5 with 
mild diffuse atrophy, normal tone, dexterity and 
coordination.  Sensory showed mild decrease to vibration in 
the Les, intact to temperature.

The examiner's assessment was chronic daily headaches, 
tension type.  There was some indication in the veteran's 
service records that this may date back to his service 
period, although there was no available evidence that he was 
treated for headaches in service.  Hypertension was not a 
cause of the chronic headaches and the headaches did not 
appear to be sinus related.  The examiner also noted that he 
was not aware of Agent Orange as a cause of headaches.

Chest x-rays were taken in February 2003 and compared with 
the x-rays taken in August 1999.  There was no definite 
change in the bilateral pleural and parenchymal abnormalities 
in the extreme upper lobes and apical areas.  Some calcified 
granulomas were present in the right mid and lower lung 
field.  No acute infiltrates were seen and the lungs were 
emphysematous.  The heart was normal in size and there was no 
change in the mediastinal or hilar contours.  The bony thorax 
showed no change.  The impression was no acute 
cardiopulmonary pathology seen.  There were some chronic 
changes and the lungs were emphysematous.

Also in February 2003 the veteran submitted to a VA 
respiratory diseases examination.  The examiner noted the 
veteran smoked four to five cigarettes per day for the past 
five to six months.  Prior to that, he smoked one pack per 
day for 40 years.  He complained of a chronic daily cough 
productive of several tablespoons of sputum.  He reported 
shortness of breath and could walk 50 yards or less before he 
was short of breath.  He had no history of pneumonia, 
tuberculosis or asthma.  He complained of chest pain all 
across his chest which he described as a stabbing type of 
pain, although more predominant on the right side.  He also 
had a history of coronary artery disease and a recent balloon 
angioplasty.  He had no history of lung cancer.  He had no 
seasonal variation in his lung condition.

Cardiac examination revealed a regular rate without murmur, 
rub or gallop.  PMI was not displaced and the precordium was 
not hyperactive.  He had no chest-wall pain to palpation.  
Lungs were clear to auscultation and percussion without 
rales, rhonchi or wheezes.  There was no prolongation of the 
expiratory phase.  

The examiner diagnosed the veteran with COPD.  The examiner 
remarked that there was no documentation of lung cancer.  
More likely than not, his COPD was related to his long 
history of smoking.  There was no evidence to support his 
COPD as the result of a disease or injury nor exposure to 
Agent Orange in service.  The questionable malignancy notes 
of 1999 are noted in the claims folder.  This was in 
reference to an abnormal chest x-ray and CT scans.  A repeat 
CT scan of August 1999 revealed no interval change, most 
likely the changes described were benign in nature.


Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

I.  Lung Disability

In this case, the veteran claims that service connection for 
a lung disability, to include COPD, is warranted because this 
condition was incurred as a result of his exposure to 
chemicals, including Agent Orange, in Vietnam.  The Board 
notes that in the Travel Board hearing testimony in February 
2002, the veteran maintained that he had been diagnosed with 
lung cancer.  A thorough review of the evidence of record did 
not reveal any such diagnosis.

The veteran's DD-214 demonstrates that the veteran was in 
combat in Vietnam.  However, it is noted that COPD is not 
among the disabilities listed in 38 C.F.R. § 3.309(e).  
Therefore, presumptive service connection for this disorder 
due to Agent Orange exposure is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  See 38 C.F.R. § 
3.303(d) (2004).  However, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and COPD.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 
(June 24, 2002).  In making this determination, the Secretary 
relied on reports received from the National Academy of 
Sciences, as well as all other sound medical and scientific 
information and analyses available.  Id.; see also 38 
U.S.C.A. § 1116(b)(2) (West Supp. 2002).  There is no other 
medical evidence of record to rebut the conclusion that there 
is no positive association between exposure to Agent Orange 
and COPD.
The Board has considered the veteran's lay contention that 
his COPD was the result of his serving in Vietnam and his 
exposure to Agent Orange or other chemicals.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).

The evidence of record also does not support a grant of 
service connection for a lung disability, to include COPD, on 
a direct basis.  The veteran's service enlistment examination 
in August 1967 indicated that the veteran had normal lungs 
and chest, heart, skin and lymphatics.  The veteran's service 
medical records did note some shortness of breath experienced 
by the veteran, but also noted his smoking habit of one pack 
per day, his high blood pressure and alcohol consumption.  On 
the veteran's separation SF 88 examination in July 1980, the 
examiner noted that the examination was incomplete.  The 
veteran's mouth, throat, lungs, chest, heart, skin and 
lymphatics were all noted to be normal.  The examiner 
indicated that the veteran suffered from alcoholism and 
chronic hyptertension.  On the veteran's separation SF 93, 
the veteran indicated that he suffered from shortness of 
breath, pain or pressure in his chest, palpitation or 
pounding heart and high blood pressure.

Post-service evidence shows that the first documentation of 
COPD was made in 1999, almost 20 years after the veteran's 
discharge from military service.  A progress note dated April 
1999 diagnosed the veteran with chest pain, Bronchitis and 
COPD.  An August 1999 CT scan of the chest indicated that 
bilateral COPD changes were present, as seen before.  The 
changes were noted to be benign in nature.

However, this treatment record does not, in any way, suggest 
that the veteran's lung disability, to inclue COPD, 
originated during his military service.  The Board also notes 
that, while the remainder of treatment records include 
diagnoses of COPD over the past years, none of these records 
suggests any causal relationship between his COPD and his 
military service.  Specifically, the VA examination conducted 
in February 2003, diagnosed the veteran with COPD, but the 
examiner stated that the veteran's history of COPD was 
related to his long history of smoking.  There was no 
evidence to support his COPD as the result of a disease or 
injury nor exposure to Agent Orange in service.

The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's COPD 
and his military service.  Consequently, service connection 
for COPD on a direct basis must be denied.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's lung 
disability, to include COPD, is neither causally related to 
his active service or any incident therein, including his 
claimed exposure to Agent Orange.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection for a lung disability, the benefit of the doubt 
doctrine is not for application in the instant case, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

II.  Headaches

The veteran maintains that he began suffering from headaches 
while in service and continues to suffer from them on a daily 
basis.

With regard to Hickson element (1), medical evidence of a 
current disability, the veteran claims that he sufferes from 
current headaches on a daily basis.  He states that he takes 
over the counter medications only to relieve his symptoms.  A 
nurse practitioner's note dated October 2001 indicated that 
the veteran stated he woke up with headaches.  He indicated 
that he treated himself with Tylenol, which did not help.

With regard to Hickson element (2), the in-service incurrence 
of a disease or injury, a treatment note dated November 1969 
indicated that the veteran was treated for a headache.  There 
is no further documentation that the veteran was treated for 



headaches.  As the veteran maintains that he has suffered 
from chronic headaches since his time in service, element (2) 
being satisified is questionable.

The veteran's claim fails with regard to Hickson element (3), 
medical nexus.  The VA examination conducted in February 2003 
indicated that there was some indication in the veteran's 
service records that headaches may date back to his time in 
service, although there was no available evidence that he was 
treated from them then.  The examiner stated that 
hypertension was not a cause of chronic headaches and they 
did not appear to be sinus related.  The examiner also stated 
that he was not aware that headaches were a result of Agent 
Orange exposure.

In the February 2002 hearing testimony submitted by the 
veteran, he maintains that his current headaches started 
during his time in service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for headaches.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule does not apply, and the veteran's claim of 
service connection for headaches must be denied.  See 38 
U.S.C.A §5107 (West 2002).



III.  Gunshot Wounds

The veteran contends that he suffers from disabilities 
associated with gunshot wounds to the head and to the right 
leg, received during his time in the Republic of Vietnam.

Although the veteran is a combat veteran, there is no medical 
evidence of record to establish that he suffered from gunshot 
wounds to the head and right leg.  During the Travel Board 
hearing in February 2002, the veteran specified the two 
hospitals in which he claimed to be treated for his gunshot 
wounds in 1969 and 1971.  The VA made efforts to obtain such 
records.  The VA was informed that no such records existed.  
The veteran maintains that his records are missing.

The Board has carefully reviewed the claims file to determine 
if a reasonably exhaustive search was made to either obtain 
or reconstruct the veteran's records, and concludes that the 
VA's attempts to obtain records from other sources, was 
thorough, and it is unlikely that any further attempts would 
be more successful.

The veteran's claim fails with regard to all elements of 
Hickson.  There is no medical evidence of a current 
disability.  There are some scars indicated by the veteran, 
but there is no confirmation that such were incurred from a 
gunshot wound.  There is no evidence of record to 
substantiate that the veteran was shot while in service.  
Accordingly, there is no medical nexus between a current 
disability and an injury suffered in service.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for disabilities resulting from gunshot 
wounds to the head and right leg.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule does not apply, and the veteran's claim of 
service connection must be denied.  See 38 U.S.C.A §5107 
(West 2002).



ORDER


Entitlement to service connection for a lung disability is 
denied.

Entitlement to service connection for heachaches is denied.

Entitlement to service connection for disabilities resulting 
from gunshot wounds to the head and right leg is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


